222 Pa. Super. 478 (1972)
Holmes
v.
Broodno, Appellant.
Superior Court of Pennsylvania.
Submitted June 14, 1972.
September 15, 1972.
Before WRIGHT, P.J., WATKINS, JACOBS, HOFFMAN, SPAULDING, CERCONE, and PACKEL, JJ.
*479 Thomas Holmes Goldsmith, for appellant.
Arthur J. Seidner, and Jerome Taylor and Associates, for appellee.
OPINION BY PACKEL, J., September 15, 1972:
The quashing of the appeal is reversed for reasons stated in Meta v. Yellow Cab Company of Philadelphia, 222 Pa. Super. 469, 294 A.2d 898 (1972).
DISSENTING OPINION BY HOFFMAN, J.:
I dissent for the same reasons as set forth in my opinion in Meta v. Yellow Cab Company of Philadelphia, 222 Pa. Super. 469, 294 A.2d 898 (1972).
WATKINS and JACOBS, JJ., join in this dissenting opinion.